Citation Nr: 1128944	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for shrapnel wounds of the right knee.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of malaria, to include anemia and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, N.M.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service in the Regular Philippine Army from September 1941 to January 1942, and from September 1945 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In April 2011, the Board received evidence from the appellant.  The evidence included copies of a certification from the Armed Forces of the Philippines, relating to the appellant's service and residency, and a copy of a medical record.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The appellant did not waive RO consideration of the additional evidence.  However, the evidence received duplicates evidence previously of record.  Moreover, the majority of the evidence relates to his service and residency which is not pertinent to his claims to reopen.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for shrapnel wounds of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A February 1966 Board decision denied the appellant's claim of entitlement to service connection for a shrapnel wound of the right knee on the basis of no in-service incurrence; the February 1966 Board decision is final.

2.  An October 1987 rating decision denied the appellant's petition to reopen the claim for entitlement to service connection for a shrapnel wound of the right knee; the appellant did not appeal the decision; the appellant did not file a timely notice of disagreement with the October 1987 rating decision.

4.  Evidence submitted subsequent to the October 1987 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The October 1987 rating decision denied the appellant's claims for entitlement to service connection for anemia and dizziness on the basis of no in-service incurrence; the appellant did not file a timely notice of disagreement with the October 1987 rating decision.   

6.  A January 1990 Board decision denied the appellant's claim of entitlement to service connection for anemia and the decision is final.

7.  An April 2007 rating decision denied the appellant's petition to reopen a claim for entitlement to service connection for anemia and dizziness, claimed as malaria; the appellant did not file a timely notice of disagreement with the April 2007 rating decision.

8.  Evidence received subsequent to the April 2007 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for residuals of malaria, to include anemia and dizziness.


CONCLUSIONS OF LAW

1.  The February 1966 Board decision and October 1987 rating decision are final as to the claim of entitlement to service connection for shrapnel wounds of the right knee.  38 U.S.C.A. § 7104(b), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the October 1987 rating decision to reopen the claim of entitlement to service connection for shrapnel wounds of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The October 1987 rating decision, January 1990 Board decision, and April 2007 rating decision are final as to the claim of service connection for residuals of malaria, to include anemia and dizziness.  38 U.S.C.A. § 7104(b), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence has not been received since the April 2007 rating decision to reopen the claim of entitlement to service connection for residuals of malaria, to include anemia and dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

Prior to initial adjudication of the appellant's claims, a letter dated in August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The August 2008 letter provided notice of the elements of new and material evidence and the reasons for the prior denials.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.

Further, as to the petition to reopen the previously disallowed claim for entitlement to service connection for shrapnel wounds of the right knee, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Board notes that the file contains a handwritten note dated in October 2001 written in English and Tagalog.  The note concerns an acceptance fee and is thus, not relevant to the appellant's claim to reopen.  As the note is not pertinent to the issue on appeal, translation is unnecessary.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).

The appellant was not afforded an examination in association with his petition to reopen the claim for service connection for anemia and dizziness, as residuals of malaria.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. 110, 120 (2010).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

Shrapnel Wounds of the Right Knee

The appellant contends that he is entitled to service connection for shrapnel wounds of the right knee.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the appellant's claim.  

In a September 1965 rating decision, the RO denied the appellant's claim for service connection for a shrapnel wound.  The appellant filed a notice of disagreement with the rating decision and appealed his claim to the Board.  In February 1966, the Board issued a decision denying the appellant's claim for entitlement to service connection for a shrapnel wound of the right knee because there was no evidence which confirmed that he sustained a shrapnel wound of the right knee during service.  The February 1966 decision is final.  38 U.S.C.A. § 7104(b).

The appellant's filed a claim to reopen his claim for entitlement to service connection for a shrapnel wound of the right knee, which was denied in an October 1987 rating decision.  The October 1987 rating decision noted that the condition was not shown in service.  As the appellant did not file a notice of disagreement with the rating decision, the October 1987 rating decision became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the appellant's service treatment records, statements from the appellant, and buddy statements concerning the appellant's alleged knee injury.  A September 1965 buddy statement from C.P., an October 1965 buddy statement from P.I., and a March 1966 statement from F.C. all stated that the appellant was wounded in the right knee in January 1942 by shrapnel.  In an October 1965 statement, the appellant asserted that he did not tell processing officers about the wound because he was not asked whether he had wounds.

The evidence added to the record subsequent to the last final denial includes additional statements from the appellant, and private medical records, and records from Veterans Memorial Medical Center.

An August 2008 X-ray report from Veterans Memorial Medical Center reflects that the appellant reported a history of a shrapnel wound in his right knee during World War II.  There was pain and tenderness in the right knee, but he had no difficulty walking.  The X-ray of the right knee showed the presence of shrapnel.  Punctate metallic densities were seen in the region of the distal third femur and soft tissue plane posterior to the proximal third of the leg poplitel region.  The August 2008 X-ray report was not previously of record.  Thus, it is new.

When the appellant's claim was previously denied in February 1966 by the Board, and in October 1987 by the RO, there was no evidence that the appellant had a shrapnel wound in his right knee.  As noted above in Shade v. Shinseki, the Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.    The Court further noted that 38 C.F.R. § 3.159(c)(4)(iii) "guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Id. at 121.  The appellant has asserted that he had a shrapnel wound while he was in service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the appellant is competent to report having been injured by shrapnel in service.  Additionally, the evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The appellant asserted that his commanding officer must have committed an error in not reporting that he was shot in the right knee.  See December 2009 Report of General Information.  As the appellant's statement is not inherently false or untrue, it is presumed credible for purposes of reopening the appellant's claim.  As there is evidence of a current shrapnel wound in the right knee, and the appellant has asserted that he was wounded in service, two of the three elements of service connection have been demonstrated.  As the August 2008 X-ray report pertains to an unestablished fact, that the appellant had a shrapnel wound in the right knee, it is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for shrapnel wounds in the right knee is reopened.

Residuals of Malaria, to include Anemia and Dizziness

The appellant contends that he has residuals of malaria, to include anemia and dizziness, as a result of service.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In the October 1987 rating decision, the RO denied the appellant's claims for entitlement to service connection for anemia and dizziness, finding that they were not shown in service, or to a compensable degree within the regulatory time period.  The appellant did not file a notice of disagreement with the rating decision within one year, and the decision became final.  38 U.S.C.A. § 7105.

A May 1989 rating decision denied the appellant's request to reopen his claim for entitlement to service connection for anemia.  The appellant appealed the decision and in a January 1990 decision, the Board denied the claim.  The Board noted that there was no indication of the presence of the disability within one year of service and that during service, the appellant was examined in 1945 and 1946 and furnished processing affidavits.  There was no indication of the presence of the disability on the affidavits or on physical processing.  The Board decision is final.  38 U.S.C.A. § 7104(b).

The appellant filed a request to reopen his claim for anemia and dizziness, claimed as malaria, which was denied in an April 2007 rating decision.  The RO noted that the appellant did not submit evidence showing that he was treated for the condition in service or within one year of service.  The appellant submitted a statement in April 2008, within one year of receiving notice of the April 2007 rating decision, pertaining to a claim for nonservice-connected pension benefits.  Although the appellant referenced his illness from malaria from February 1942 to March 1942, he did not present any argument concerning a claim for service connection or express disagreement with the April 2007 rating decision.  Thus, the Board does not construe the April 2008 letter as a notice of disagreement with the April 2007 rating decision.  As the appellant did not appeal the April 2007 rating decision, it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the appellant's service treatment records, statements from the appellant, and private treatment records.  A February 1946 Affidavit for Philippine Army Personnel reflects that the appellant reported having malaria from February 1942 to March 1942 while he was a civilian, and not during active service.  

The evidence added to the record subsequent to the last final denial includes additional statements from the appellant, and private medical records, and records from Veterans Memorial Medical Center.

A December 2006 letter from C.E., M.D., noted that the appellant had been diagnosed with malaria with anemia.  The December 2006 letter was previously in the claims file at the time of the April 2007 rating decision, and is thus not new.

None of the other evidence received since the last final denial of the appellant's claim relates to his malaria, anemia, or dizziness.  Treatment records from the Veterans Memorial Medical Center are new, but as they do not provide any information regarding residuals of malaria, anemia, or dizziness, they are not material.  Significantly, the new evidence does not contain any indication that there is a nexus between the appellant's residuals of malaria, anemia and/or dizziness, and service.

The appellant has asserted that he has residuals of malaria, to include anemia and dizziness, as a result of service.  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, although a lay person may be competent to report the etiology of a disability, residuals of malaria, including anemia, are not the type of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the appellant is competent to report symptoms of dizziness, the appellant previously asserted that he had residuals of malaria, to include anemia and dizziness, at the time of the last final denial of the claim in April 2007.  Therefore, his statements do not constitute new and material evidence to warrant reopening of his claim for service connection.

After a review of the evidence submitted by the appellant and added to the file since the April 2007 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant has residuals of malaria, to include anemia and dizziness, that are related to service.  Moreover, there is no new evidence of record which establishes that the appellant had malaria, to include anemia and dizziness, during his period of active duty or within one year of separation from service.

In the absence of evidence of a nexus between residuals of malaria, to include anemia and dizziness, and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has residuals of malaria, to include anemia and dizziness, that are related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for shrapnel wounds of the right knee is reopened; the appeal, to this extent, is granted.

New and material evidence not having been received, the claim for service connection for residuals of malaria, to include anemia and dizziness, is not reopened, and the appeal is denied.


REMAND

Regarding the appellant's reopened claim for service connection for shrapnel wounds of the right knee, given that the Board has found that the claim should be reopened, the agency of original jurisdiction must adjudicate the claim on the merits in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Additionally, the Board finds that further development is necessary prior to adjudication.

The appellant's right knee has not been evaluated in a VA examination.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The August 2008 X-ray report reflects that the appellant has shrapnel wound and pain and tenderness in the right knee.  The appellant has asserted that he was wounded during his service in World War II.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that the appellant's service records do not indicate that he was wounded in service.  The February 1946 Affidavit for Philippine Army Personnel, signed by the appellant, specifically notes that the appellant did not incur any wound or illness in service.  However, the appellant has asserted that he did not report the wound.  See October 1965 statement.  He also submitted several buddy statements from lay witnesses indicating he was wounded in the right knee.  (See September 1965, October 1965, and March 1966 buddy statements).  As the evidence indicates he may have been wounded in service, he currently has shrapnel in his right knee, and he asserts that he has had symptoms of a right knee disability since service, the Board finds that a VA examination is warranted.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to obtain a clinical opinion as to whether it is at least as likely as not that he has a current right knee disability, to include shrapnel wounds of the right knee, as a result of service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, adjudicate the reopened claim of entitlement to service connection for shrapnel wounds of the right knee.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


